Citation Nr: 1424779	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-47 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for fibromyalgia, claimed as secondary to service-connected residuals of a total hysterectomy with bilateral salpingo oophorectomy, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to June 1987.

She appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

She was scheduled for a videoconference hearing that was to occur in November 2013, but she requested to reschedule it because of illness.  Her hearing resultantly was rescheduled for in May 2014; however, she failed to appear so was marked a "no show".  Unlike previously, she has not provided 
good-cause explanation for her absence or again requested to have her hearing rescheduled.  Consequently, her hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).


FINDINGS OF FACT

1.  In a January 2006 decision, the Veteran was denied entitlement to service connection for fibromyalgia.  She did not file a timely appeal.

2.  Additional evidence since associated with the claims file, however, relates to an unestablished fact necessary to substantiate this claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating this claim.

3.  With consideration of this additional evidence, the Veteran's fibromyalgia is shown to be causally related to the service-connected residuals of her total hysterectomy with bilateral salpingo oophorectomy.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision that earlier considered and denied service connection for fibromyalgia is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1102 (2013).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Moreover, when resolving all reasonable doubt in her favor, the Veteran's fibromyalgia is secondary to the service-connected residuals of her total hysterectomy with bilateral salpingo oophorectomy.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the Board is granting this claim, there is no need to discuss whether there has been compliance with the duty-to-notify-and-assist obligations of the Veterans Claims Assistance Act (VCAA).

This claim for fibromyalgia was previously denied in an unappealed January 2006 rating decision.  But the Board finds that additional evidence received since that decision is new and material and, therefore, satisfies the low-threshold requirements for reopening this claim.  38 C.F.R. § 3.156(a).  See also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010)

The Board resultantly will next address the underlying merits of this claim.

This claim is entirely predicated on the notion of secondary service connection, which is granted for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  Establishing entitlement to service connection on this secondary basis requires having evidence sufficient to show (1) that the Veteran has the claimed disability; and (2) that it was either:  (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

To that end, the Veteran has claimed her fibromyalgia is attributable to the service-connected residuals of her total hysterectomy with bilateral salpingo oophorectomy.  Regarding this determinative issue of causation or aggravation, a November 2005 VA examiner provided an unfavorable medical nexus opinion concerning this posited relationship or correlation between these two conditions, as the examiner pointed out the Veteran's hysterectomy had occurred in 2000 whereas her fibromyalgia symptoms had not begun until 2002.  However, the examiner's opinion is inadequate since it did not address whether the Veteran's hysterectomy aggravated her fibromyalgia.

Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the 
service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(b).

Ordinarily, this would require remanding the claim for supplemental medical comment concerning this alternative possibility.  See Barr v Nicholson, 21 Vet. App. 303, 311 (2007) (Whenever VA endeavors to provide a VA compensation examination in response to a claim of entitlement to service connection, even when not statutorily obligated to, it must ensure the examination is adequate, else, notify the claimant why one cannot or will not be provided.).

Here, though, this additional development of the claim is unnecessary because there is other probative medical evidence in the file allowing the Board to go ahead and decide, indeed grant, this claim.


In furtherance of her claim, the Veteran submitted two statements from a VA nurse practitioner.  In a September 2005 opinion, the nurse stated that fibromyalgia is often linked to a stressor, and that the infection the Veteran contracted following her hysterectomy was as likely as not a stressor that had led to her fibromyalgia.  In a more recent March 2007 opinion, this same nurse practitioner pointed out the Veteran had symptoms of fibromyalgia shortly after her surgery, referring to her hysterectomy, and that those symptoms were likely the same as the ones she complained of in June 2003 when she was eventually diagnosed with fibromyalgia.  The mere fact that a nurse practitioner rendered these two opinions is not reason enough, alone, to discount their probative value.  In Cox v. Nicholson, 20 Vet. App. 563, 568 (2007) (citing Goss v. Brown, 9 Vet. App. 109, 114 (1996), the U.S. Court of Appeals for Veterans Claims (Court/CAVC) upheld VA nurses' statements regarding medical nexus as well-grounded medical evidence).  In Cox, the Court indicated the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See also Williams v. Brown, 4 Vet. App. 270, 273 (finding opinions of a VA registered nurse therapist to be competent medical evidence).  The higher Federal Circuit Court has agreed, indicating that, where there is no challenge to a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).

Thus, based on these positive opinions from the nurse practitioner, the Board resolves all reasonable doubt in the Veteran's favor in accordance with 38 C.F.R. § 3.102 and consequently finds that service connection is warranted for her fibromyalgia as a secondary residual of her total hysterectomy with bilateral salpingo oophorectomy.



ORDER

The petition to reopen the claim of entitlement to service connection for fibromyalgia, claimed as secondary to the service-connected residuals of the total hysterectomy with bilateral salpingo oophorectomy, is granted, as is service connection.



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


